The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s communication of June 8, 2021.  The Information Disclosure Statements with filing dates of March 7, 2018, and June 8, 2021, have been acknowledged.  Applicant's amendments to the claims filed on June 8, 2021, have been entered.

Priority:  10/03/2016
Status of Claims:  Claims 1 – 20 are pending.  Claims 1, 10 and 17 have been AMENDED.  
Status of Office Action:  Notice of Allowance 

Response to Amendments To The Claims
Applicant’s arguments with respect to the presented claims have been fully considered.

Claim Rejections - 35 USC § 101
In view of Applicant’s communication of June 8, 2021, and applicant’s arguments regarding the pending claims, the previous rejection of the subject claims under 35 U.S.C. 101 in the prior Office Action, is hereby withdrawn.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record Lin et al., U.S. 2010/0082481 generally identifies a system with a processor, communications interfaces, servers and devices with memory and storage, audio elements and communications among devices with phone functionality, transfer of information, real time transaction updates, a payment transaction between a first user and a second user, identification of a  transaction amount, payment accounts and crediting accounts, and successful completion and processing of a payment transaction between accounts; Sheets et al., U.S. 2013/0290136 generally identifies a payment network, user device and speaker for identifying a set of words; Modi, U.S. 2017/0330183 generally identifies a person-to-person payment, voice money transfer, real-time voice communication, stored voice sample data and identification of a payment sender and payment recipient; Davis et al., U.S. 2009/0070263, generally identifies a peer to peer funds transfer, and voice recognition; Irudayam et al., U.S. 2014/0046842 generally identifies voice recognition and real-time communications in a transaction; and Weiner et al., U.S. 9,781,105 generally identifies an authentication server with voice recognition, voice processing and communications among multiple users.

Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1 that include:
A device comprising a microphone configured to receive a first voice communication corresponding to a first user of the device;
a transceiver configured to receive, from a second device, a second voice communication corresponding to a second user of the second device;
at least one processor; and
a non-transitory memory storing computer-executable instructions, the computer- executable instructions being executable by the at least one processor to cause the device to perform operations comprising:
monitoring a real-time voice communication, wherein the real-time voice communication comprises a combination of the first voice communication received by the microphone and the second voice communication received by the transceiver;
performing a speech analysis on the real-time voice communication to translate the real-time voice communication into computer-readable data having a text translation format;
identifying a set of words of the real-time voice communication based on the computer-readable data;
determining the set of words of the real-time voice communication corresponds to a set of stored trigger words that indicate a desired payment transaction between the first user and the second user, wherein the determining the set of words comprises:
accessing a database having stored trigger words;
comparing the set of words to the stored trigger words in the database; and
determining a similarity value between the set of words and the set of stored trigger words, wherein the similarity value exceeds a threshold indicating the payment transaction between the first user and the second user;
identifying, based on the set of words, a payment sender and a payment recipient;
determining a payment amount to be remitted from the payment sender to the payment recipient;
determining first account information corresponding to the first user and second account information corresponding to the second user; and
causing the payment amount to be transferred between a first financial account corresponding to the first account information to a second financial account corresponding to the second account information based on the payment sender and the payment recipient.

Additionally, the presented limitations of independent method Claim 10 and independent product Claim 17 identify similar features as outlined in independent system Claim 1.

The claims present sufficient detail in an ordered combination, not designed to monopolize the exception.  For these reasons, independent Claims 1, 10 and 17 are deemed to be allowable over the prior art of record, and claims 2 – 9, 11 – 16 and 18 – 20 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        May 6, 2022